Examiner’s Comments
Instant office action is in response to communication filed 6/4/2020.
Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “receiving, by a mobile network gateway from a user equipment device (UE), a session request for a session between the UE and an application hosted by a hosting device, wherein the session request includes an application identifier (ID) associated with the application; identifying, by the mobile network gateway, a network slice of a mobile network based on the application ID and an ID associated with the UE; retrieving, by the gateway from memory, a security profile based on the application ID and the identified network slice; establishing, by the gateway, a secure tunnel between the gateway and the hosting device using the retrieved security profile; and forwarding, by the gateway, data units associated with the requested session between the UE and the hosting device via the secure tunnel.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Pattabiraman (US Pre0Grant Publication No: 2011/0151831) teaches “A method for notifying a mobile station user of reaching of a notification threshold level of data usage via a wireless communication network, an account of the mobile station user having a maximum data plan limit defined by a user's plan and a data usage balance reflecting an amount of data usage remaining under the plan, the method comprising steps of: responsive to one or more data sessions of the user's mobile station, receiving requests for allocation of a slice of data usage from the data usage balance under the user's plan, from a node of a mobile wireless communication network, wherein data 
Another art of record Zait (US Patent No: 9,961,624) teaches “A wireless telecommunication system comprising: multiple network slices corresponding respectively to dedicated core networks of the wireless telecommunication system; a network slice selector; a slice selection policy function; a management component that receives network attach requests from wireless communication devices, the management component being configured to send a first create session request to the network slice selector in response to receiving a network attach request from a wireless communication device; the network slice selector being configured to send a slice request to the slice selection policy function in response to receiving the first create session request; the slice selection policy function being configured to select one of the multiple network slices based at least in part on one or more policies in response to receiving the slice request; the slice selection policy function being further configured to specify the 
Another art of record Liao (US Pre0Grant Publication No: 2019/0387401) teaches “An apparatus for a first network entity to handle group based context and security of a group of communication devices in a communication network, the apparatus comprising: a memory interface to send or receive, to or from a memory device, information corresponding to a user plane routing profile and a group security context; and a processor to: create a group context corresponding to the group of communication devices for a service, wherein the group context comprising the user plane routing profile and the group security context; based on a service subscription of the group of communication devices, determine a network slice for the group of communication devices to use for the service; and generate a message to communicate the group context to a second network entity for storing and using for authentication of one or more of the communication devices returning from an idle or inactive mode to a connected mode for packet transmission through the communication network.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492